DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita 2009/0153002.
Regarding claim 1, Kinoshita discloses an electronic device (Fig 1, Title), comprising: a device housing (portions 4 including 8), comprising a restriction unit (all elements to the left of the wall/column where portion 73 is disposed thereon, Fig 2) wherein the restriction unit is affixed to the device housing (as depicted Fig 2); a circuit board (inherently disposed in portion 6), comprising a circuit board connector (portion 6 inherently comprises connector; see par 0094 “receiving-side connector 41 is connected to the control device 6”), wherein the circuit board is disposed in the device housing (Fig. 1-2); and a board module (portion 9 considered board module type, Fig 2), comprising a module housing (exterior housing of portion 9), a module board (portion 9, ‘USB’ inherently comprise module board or board internally), a module connector (91), and a preload unit (41), wherein the module connector is disposed on the module board (inherently so, see Fig 2), the preload unit and the module board are disposed on the module housing and are moved with the module housing (see Fig 4 with respect to Fig 5), and the preload unit is connected to the restriction unit (at least by protruding portion of 44f, Fig 5) and applies a first elastic force toward the restriction unit (via portion 44f, Fig 5), wherein the module housing is moveable relative to the restriction unit (see Fig 4 with respect to Fig 5).
Regarding claim 2, Kinoshita discloses the electronic device as claimed in claim 1, wherein the preload unit comprises a first bracket (45), a first slider (43), and at least one first elastic member (42), the first slider is sleeved into the first bracket (Fig 4), one end of the first elastic member is connected to the first bracket, and the other end of the elastic member is connected to the first slider (see Fig 4).
Regarding claim 3, Kinoshita discloses the electronic device as claimed in claim 1, wherein the preload unit is adapted to be moved between a released state and a wedged state relative to the restriction unit, and when the preload unit is in the released state, the preload unit is separated from the restriction unit, and when the preload unit is in the wedged state, the preload unit is connected to the restriction unit (via portions 41a,  44f, ‘F’ see Fig 4 with respect to Fig 5).
Regarding claim 4, Kinoshita discloses the electronic device as claimed in claim 3, wherein the preloading unit comprises a grip (41a including 43a), the grip pivots on the first bracket and the first slider (Figs 4, 5), and the grip is adapted to abut the restriction unit to move the preload unit relative to the restriction unit (Fig 5). 

Regarding claim 13, Kinoshita discloses the electronic device as claimed in claim 3, wherein the board module further comprises a push rod (43b), the push rod pivots on the module board (Fig 4), and the push rod is adapted to press the first slider (Fig 5).
Regarding claim 14, Kinoshita discloses a board module (portion 9 considered board module type, Fig 2), adapted to be disposed in a device housing (portions 4 including 8) and a restriction unit (all elements to the left of the wall/column where portion 73 is disposed thereon, Fig 2), comprising: a module housing (exterior housing of portion 9); a module board (portion 9, ‘USB’ inherently comprise module board or board internally), disposed on the module housing; a module connector (91), disposed on the module board (inherently so, see Fig 2); and a preload unit (41), disposed on the module housing (Fig 2), wherein the preload unit is connected to the device housing (Fig 4) and applies a first elastic force on the module housing toward the device housing (at least by protruding portion of 44f, Fig 5), wherein the preload unit and the module board are moved with the module housing (see Fig 4 with respect to Fig 5).
Regarding claim 15, Kinoshita discloses the board module as claimed in claim 14, wherein the preload unit is adapted to be moved between a released state and a wedged state relative to the restriction unit, and when the preload unit is in the released state, the preload unit is separated from the restriction unit, and when the preload unit is in the wedged state, the preload unit is connected to the restriction unit (via portions 41a,  44f, ‘F’ see Fig 4 with respect to Fig 5).
Regarding claim 16, Kinoshita discloses the board module as claimed in claim 15, wherein the preload unit comprises a first bracket (45), a first slider (43), and at least one first elastic member (42), the first slider is sleeved into the first bracket (Fig 4), one end of the first elastic member is directly or indirectly connected to the first bracket (Fig 4), and the other end of the elastic member is connected to the first slider (see Fig 4).
Regarding claim 17, Kinoshita discloses the board module as claimed in claim 15, wherein the preloading unit comprises a grip (43a), and the grip pivots on the first bracket and the first slider (Fig 4). 

Allowable Subject Matter
Claims 5-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 5 recites: The electronic device as claimed in claim 3, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, and at least a portion of the first elastic member is sleeved into the sleeve. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 6 recites: The electronic device as claimed in claim 3, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, the first slider comprises a slider protrusion, the first bracket comprises a bracket protrusion, one end of the first elastic member abuts the slider protrusion, and the other end of the first elastic member abuts the bracket protrusion. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 7 recites: The electronic device as claimed in claim 3, wherein the first slider comprises a slider post, the first bracket comprises a bracket opening, the slider post partially passes through the bracket opening, the first elastic member is sleeved into the slider post, one end of the first elastic member pushes the first bracket, and the other end of the first elastic member pushes the first slider. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 8 recites: The electronic device as claimed in claim 3, wherein the restriction unit comprises a second slider, the second slider is adapted to be moved between a first slider position and a second slider position, the first slider comprises a first connection portion, the second slider comprises a second connection portion, and in the wedged state, the second slider is in the first slider position, and the second connection portion is adapted to abut the first connection portion, and in the released state, the second slider is moved past the second slider position to the first slider position, and the second connection portion is separated from the first connection portion. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record. *Claims 9-12 depends either directly or indirectly from claim 8 and is therefore allowable for at least the same reasons.
Claim 18 recites: The board module as claimed in claim 16, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, at least a portion of the first elastic member is sleeved into the sleeve, the first elastic member pushes the sleeve, and the sleeve pushes the first bracket. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 19 recites: The board module as claimed in claim 16, wherein the preload unit comprises a sleeve, a shaft, and a fastener, the first bracket comprises a bracket opening, the first slider comprises a slider opening, the sleeve partially passes through the bracket opening and is fixed to the first bracket via the fastener, the shaft passes through the slider opening and is fixed to the sleeve, the first slider comprises a slider protrusion, the first bracket comprises a bracket protrusion, one end of the first elastic member abuts the slider protrusion, and the other end of the first elastic member abuts the bracket protrusion. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Claim 20 recites: The board module as claimed in claim 16, wherein the first slider comprises a slider post, the first bracket comprises a bracket opening, the slider post partially passes through the bracket opening, the first elastic member is sleeved into the slider post, one end of the first elastic member pushes the first bracket, and the other end of the first elastic member pushes the first slider. These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                November 29, 2022